Citation Nr: 0827145	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-37 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total rating 
for convalescence beyond December 1, 2005.

2.  Entitlement to service connection for degenerative joint 
disease of the left hip, claimed as secondary to the service-
connected left foot disability.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee, claimed as secondary to the 
service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976, and from April 1977 to July 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for 
disabilities of the left hip and left knee are addressed in 
the REMAND that follows the order section of this decision.


FINDING OF FACT

As a result of residuals of surgery for his service-connected 
left foot disability, the veteran required convalescence 
through February 2006.


CONCLUSION OF LAW

The criteria for an additional period of convalescence 
through February 2006 have been met.  38 C.F.R. §§ 3.102, 
4.30 (2007)




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an extension of a total rating for 
convalescence beyond December 1, 2005, for the residuals of 
surgery for his service-connected left foot disability.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 3.159 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Legal Criteria

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) will be 
assigned, for up to three months, without regard to other 
provisions of the rating schedule when it is established that 
treatment of a service-connected disability resulted in the 
following: 

(1) surgery necessitating at least one month of 
convalescence; 

(2) surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight bearing prohibited); or 

(3) immobilization by a cast, without surgery, of one 
major joint or more. 

Furthermore, extensions of temporary convalescent ratings, 
for up to three months for item number (1) above, and up to 
six month for items (2) and (3) above, are available.  38 
C.F.R. § 4.30.

Analysis

The Board notes initially that the issue on appeal is limited 
to an extension of the convalescent rating.  The issue of 
entitlement to an increased disability rating for the left 
foot disability has not been adjudicated by the RO and is not 
on appeal.  

On October 4, 2005, the veteran underwent surgery on his left 
foot.  In a letter dated in January 2006 (misprinted on the 
letter as January 2005), the veteran's private physician, 
C.E.S., M.D., stated, "I would expect that it will take him 
approximately four months [after surgery] to recover to 
resume his previous activities."  

In a letter dated in May 2006, C.E.S. stated that, following 
surgery, the veteran was not permitted to bear any weight on 
his forefoot for a total of eight weeks.  On November 10, 
2005, the veteran had pins removed and was placed into a 
post-operative shoe.  X-rays taken on December 8, 2005, 
showed that the osteotomy was healing well.  A new X-ray 
taken on May 1, 2006, showed that the osteotomy "actually 
has healed well."  During this period of time, the veteran 
has undergone two months of physical therapy for 
rehabilitation of his foot.

In a letter dated in December 2006, C.E.S. clarified that he 
had prescribed physical therapy through February 2006 
"during his period of convalescence."  

The United States Court of Appeals for Veterans Claims 
(Court) has defined convalescence as "the stage of recovery 
following an attack of disease, a surgical operation, or an 
injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) 
(citing Dorland's Illustrated Medical Dictionary).  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id. (citing Webster's 
Medical Desk Dictionary 606 (1986)).

Although the reports submitted from the veteran's physical 
therapist, D.V.C., refer to treatment for multiple problems 
unrelated to the left foot, including neck pain, back pain, 
left leg pain, right shoulder pain, wrist pain, and headache 
pain, the reports of C.E.S. clearly indicate that a period of 
convalescence through February 2006 was contemplated by him 
as necessary for recovery from the veteran's left foot 
surgery.  Affording the veteran the benefit of the doubt with 
respect to unrelated disabilities that may have impacted his 
convalescence, the Board finds that March 1, 2006, is the 
appropriate termination date for the convalescent rating.  

The Board further notes that the veteran appears to have 
limited his claim to an extension through February 2006.  On 
his VA Form 9, the veteran noted that he was convalescing 
through February 2006, and stated, "I am seeking Feb 2006 as 
my 'end of temp evaluation'."  In the July 2007 VA Form 646, 
the veteran's representative reiterated that, "we strongly 
feel [the termination date] should be Feb 2006."  
Accordingly, the benefit sought on appeal has been granted in 
full.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ["where 
... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative"].

In sum, extension of the temporary total rating for 
convalescence through February 2006 is in order.  


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence through February 2006 is granted.



REMAND

In an April 2007 rating decision, the RO denied service 
connection for disabilities of the left hip and knee.  In a 
VA Form 646, received in August 2007, the veteran's 
representative expressed disagreement with the April 2007 
decision and indicated that those issues were currently on 
appeal.  While VA's computerized appeals tracking system 
indicates that a statement of the case was issued on December 
14, 2007, and that the veteran did not timely respond, the 
claims file does not contain a copy of the statement of the 
case for those issues.  The Board therefore cannot determine 
whether a statement of the case was actually sent to the 
veteran.  

The receipt of the notice of disagreement initiated review by 
the Board of the RO's denial of service connection.  The 
Board therefore has jurisdiction over the issue of whether an 
appeal has been perfected.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to direct that a 
statement of the case be issued.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should determine 
whether a statement of the case was 
actually sent to the veteran in response 
to his April 2007 notice of disagreement.  

2.  If it is determined that a statement 
of the case was mailed to the veteran, a 
copy of that document should be placed in 
the claim file, and the case returned to 
the Board for a determination as to 
whether an appeal was perfected.  

3.  If it cannot be determined whether a 
statement of the case was actually mailed 
to the veteran, then the RO or the AMC 
should prepare and send the veteran a 
statement of the case for the issues of 
entitlement to service connection for 
degenerative joint disease of the left hip 
and entitlement to service connection for 
degenerative joint disease of the left 
knee, and inform the veteran of the 
requirements to perfect an appeal with 
respect to these issues.  After expiration 
of the response period, the case should be 
returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


